[Cite as State v. Watson, 2021-Ohio-2218.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 28914
                                                  :
 v.                                               :   Trial Court Case No. 2018-CR-2768
                                                  :
 TYLIN WATSON                                     :   (Criminal Appeal from
                                                  :   Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                             OPINION

                             Rendered on the 30th day of June, 2021.

                                             ...........

MATHIAS H. HECK, JR., by HEATHER N. KETTER, Atty. Reg. No. 0084470, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

JEFFREY T. GRAMZA, Atty. Reg. No. 0053392, 101 Southmoor Circle NW, Kettering,
Ohio 45429
      Attorney for Defendant-Appellant

                                             .............

TUCKER, P.J.
                                                                                              -2-


         {¶ 1} Defendant-appellant Tylin Watson appeals from his convictions for murder,

aggravated robbery, tampering with evidence, and having weapons while under disability.

In support of his appeal, Watson asserts that the evidence was legally insufficient and

that the evidence weighed heavily against his conviction.

         {¶ 2} For the reasons discussed below, we conclude that the trial court's judgment

was based on sufficient evidence and was not against the weight of the evidence.

Accordingly, the judgment of the trial court will be affirmed.



                                I.     Facts and Procedural History

         {¶ 3} On May 28, 2018, Sorin Farcas died after being shot in the head during a

drug transaction. Following an investigation, Watson was arrested and indicted on four

counts of murder, three counts of aggravated robbery, two counts of felonious assault,

one count of tampering with evidence, one count of kidnapping, and one count of having

weapons under disability.        All of the counts carried firearm specifications with the

exception of having weapons while under disability. A jury trial was conducted on all the

charges except having weapons while under disability, which was subsequently tried to

the bench.

         {¶ 4} The State presented the testimony of Ronald Hughes, who was with Watson

at the time of the shooting. According to Hughes, he was with his girlfriend M.H.1 during

the early morning hours of May 28, 2018. Hughes testified he was driving in his white

Toyota with M.H. while she was messaging someone from whom she wanted to buy

marijuana. M.H. had asked Watson if he wanted to go with her to buy marijuana, so the


1   Because M.H. was a juvenile at the time of the offense, we will refer to her by her initials.
                                                                                        -3-


pair stopped to pick him up. At the time, Watson was wearing a “hoodie.” Tr. p. 309.

The trio went to a nearby park to meet the seller. Hughes testified that M.H. and Watson

exited the car in order to make the purchase. However, they returned to the car without

any marijuana. M.H. then messaged the seller again and was given another address at

which meet.

      {¶ 5} M.H. used her phone’s GPS system to navigate to an address located on

Charnwood Drive in Huber Heights. Hughes testified that he drove a few houses past

the designated address before he stopped and parked his car on the side of the road;

M.H. and Watson then exited the vehicle, but Watson told M.H. to stay with the car.

Watson walked uphill toward the seller’s address, and M.H. got into the backseat of the

car. Watson had been gone for a few minutes when Hughes heard a gunshot. Watson

returned and got back into the car. Hughes observed Watson holding a revolver and a

“large Ziploc bag * * * full of marijuana.” Tr. p. 312. According to Hughes, Watson had

the hood on his sweatshirt pulled up over his head when he returned to the car. Watson’s

gun was pointed toward Hughes when he ordered Hughes to drive away and to “keep his

mouth shut.” Tr. p. 313. M.H. asked Watson what had occurred, and Watson said, “I

popped him.” Id. Hughes testified that he understood Watson to mean that he had shot

someone. Hughes eventually dropped Watson off in Dayton near a convenience store.

Hughes admitted that he did not call the police afterward; indicated he did not do so

because he believed he would endanger himself and his family if he spoke to the police.

Hughes indicated that he stopped dating M.H. after the incident.

      {¶ 6} M.H. also testified on behalf of the State. Like Hughes, she testified that she

had been trying to purchase marijuana during the early morning hours of May 28, 2018.
                                                                                          -4-


She testified that she posted her request on a social media outlet and received a response

from Farcas. M.H. asked Watson, whom she had known for about one year, if he wanted

to accompany her to the buy. When Watson responded affirmatively, Hughes and M.H.

picked him up and traveled to a park to meet Farcas. Farcas did not show up at the park,

but he texted M.H. and told her to meet him at his house in Huber Heights. He also

texted her his address. M.H. then used her phone’s GPS system to locate the address.

       {¶ 7} M.H. testified that, during the drive, she showed Watson a picture of Farcas

from one of Farcas’s social media apps. According to M.H., Watson said Farcas looked

“lame” and that he could “just run off with his stuff,” which led M.H. to believe that Watson

was going to take Farcas’s marijuana without paying. Tr. p. 517. She testified that

Watson went up to Farcas’s home while she sat in the car with Hughes. Approximately

six minutes later, M.H. heard a “loud pop” which sounded like a gunshot coming from the

house. Tr. p. 520. She testified that Watson returned to the car approximately 30

seconds after the gunshot and that he had the hood on his red sweatshirt pulled up.

       {¶ 8} According to M.H., when Watson entered the car, he told Hughes to “hurry

up and drive,” and that he had shot Farcas in the head. Tr. p. 522. M.H. also observed

Watson had a clear bag containing marijuana and an iPhone, which he turned off as soon

as he entered the car. Watson gave M.H. 10 to 12 grams of the marijuana, which was

approximately half of the contents of the bag.

       {¶ 9} M.H. admitted she was charged in juvenile court for her role in these events.

Specifically, she was charged with offenses that, were she an adult, would have

constituted aggravated robbery and involuntary manslaughter. The State sought to have

M.H. bound over to the common pleas court to be tried as an adult, but the juvenile court
                                                                                         -5-


retained jurisdiction.   Eventually, a plea agreement was reached, and M.H. was

remanded to the Ohio Department of Youth Services. She remained in custody for

approximately one year and was on parole at the time of Watson’s trial.

       {¶ 10} Michael Ballweg testified that he and Farcas met while working at the same

restaurant and that he would purchase marijuana from Farcas. Ballweg was at work

during the early morning hours of May 28. Ballweg did not own a car, so he texted

Farcas to ask for a ride home from work.            Farcas arrived at the restaurant at

approximately 3:00 a.m. and informed Ballweg he would take him home but that he

needed to first stop at his own residence in order to make a marijuana sale. The two

drove to Farcas’s home on Charnwood Drive in Huber Heights, pulled into the driveway,

and then went into the garage.

       {¶ 11} According to Ballweg, the garage contained a table, chairs, and a sofa.

Ballweg testified that he and Farcas sat down with the garage door open and noticed a

“really loud white car” drive past Farcas’s house. Tr. p. 399. Ballweg testified that, after

he and Farcas had been seated for two to three minutes, a man ran into the garage.

According to Ballweg, the man was wearing a “red hooded sweatshirt,” with the hood up.

Tr. p. 419. Ballweg testified the sweatshirt was zipped and the hood was tied.

       {¶ 12} The man had a gray revolver, which he pointed at both Ballweg and Farcas.

The man then demanded the marijuana which was sitting out on the table. According to

Ballweg, Farcas handed the man the bag of marijuana. The man then demanded that

Farcas hand over his cell phone. Farcas initially refused, but the man again demanded

the phone, and Farcas handed it to him. Ballweg testified that the man also demanded

Farcas provide him with the password for the phone, and Farcas complied. The man
                                                                                        -6-


then pointed the gun at Ballweg and asked him what Ballweg had in his possession.

Ballweg reached into his pocket and pulled out a bill which was either a “ten or a five-

dollar bill,” and handed it to the man.

       {¶ 13} At this point, Farcas rose from his chair and was moving toward the door.

The man ordered Farcas to sit down. Farcas then said, “I’m not going to go out like that,

you’re going to have to kill my ass.” Tr. p. 406. Farcas began to run toward the man,

and the man shot him in the head. The man then ran out of the garage and got into the

white car, which drove away. Ballweg called 911.

       {¶ 14} Ballweg was not able to identify Watson in a photospread lineup because

the hoodie had covered a large portion of the shooter’s face. However, he described the

shooter as an African-American with a goatee, a description which, at the time, fit Watson.

       {¶ 15} Brad Daugherty, a captain with the Montgomery County Sheriff’s

Department, also testified for the State. According to Daugherty, he was investigating

an unrelated homicide when he interviewed Kalesha Whitner, who was Watson’s

girlfriend at the time of the Farcas shooting.    During the interview, Whitner, without

prompting, provided information regarding the Farcas shooting. Following the interview,

Daughtery contacted the Huber Heights Police Department to determine whether the

department was investigating a case involving the facts provided by Whitner.          After

learning that the details provided by Whitner matched the facts of the Farcas case,

Daughtery introduced Whitner to detectives from Huber Heights.

       {¶ 16} Whitner testified that Watson contacted her around 4:00 a.m. on the

morning of May 28, 2018 and asked her to pick him up. She testified Watson got into

her car and told her he had killed someone. Watson explained that he and a girl had
                                                                                      -7-


gone to Huber Heights where he met two boys; one of the boys was “scared,” but the

other was “acting tough.” Tr. p. 588. Watson stated that he killed the one who was

acting tough. Watson told Whitner the boy he killed was white, a description fitting

Farcas. Whitner noted Watson had a silver revolver and marijuana. The two later met

some friends and smoked the marijuana.

       {¶ 17} Whitner testified that she was eventually charged with aggravated robbery

and murder in the unrelated case. She admitted that she had reached a plea agreement

with the State which allowed her to plead guilty to involuntary manslaughter, theft of a

firearm, and aggravated robbery.     The plea agreement also required her to testify

truthfully against her co-defendants in the unrelated case as well as against Watson in

this matter.

       {¶ 18} The jury acquitted Watson on the charge of kidnapping. The jury convicted

Watson of all the remaining counts and specifications before it. The count of having

weapons under disability was tried to the court, and the court found Watson guilty. The

trial court sentenced Watson to an aggregate prison term of 49 years to life.

       {¶ 19} Watson appeals.



                                        II.    Analysis

       {¶ 20} The first and second assignments of error asserted by Watson are as

follows:

               THE EVIDENCE PRESENTED AT TRIAL WAS INSUFFICIENT, AS

       A MATTER OF LAW, TO PROVE APPELLANT’S GUILT BEYOND A

       REASONABLE DOUBT.
                                                                                           -8-


              THE VERDICTS OF GUILTY WERE AGAINST THE MANIFEST

       WEIGHT OF THE EVIDENCE.

       {¶ 21} In his two assignments of error, Watson asserts that the State did not

introduce evidence sufficient to sustain the convictions and that the verdicts were against

the manifest weight of the evidence. In support, Watson contends the State failed to

establish identity. We note his entire argument hinges upon his claim that Hughes, M.H.,

and Whitner were not credible and that the jury thus erred in crediting their testimony.

       {¶ 22} “A sufficiency of the evidence argument disputes whether the State has

presented adequate evidence on each element of the offense to allow the case to go to

the jury or sustain the verdict as a matter of law.” State v. Wilson, 2d Dist. Montgomery

No. 22581, 2009-Ohio-525, ¶ 10, citing State v. Thompkins, 78 Ohio St.3d 380, 678

N.E.2d 541 (1997). When reviewing a challenge to sufficiency, we apply the test from

State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), which provides:

              An appellate court's function when reviewing the sufficiency of the

       evidence to support a criminal conviction is to examine the evidence

       admitted at trial to determine whether such evidence, if believed, would

       convince the average mind of the defendant's guilt beyond a reasonable

       doubt. The relevant inquiry is whether, after viewing the evidence in a light

       most favorable to the prosecution, any rational trier of fact could have found

       the essential elements of the crime proven beyond a reasonable doubt.

(Citation omitted). Id. at paragraph two of the syllabus.

       {¶ 23} In contrast, “[a] weight of the evidence argument challenges the believability

of the evidence and asks which of the competing inferences suggested by the evidence
                                                                                           -9-


is more believable or persuasive.” (Citation omitted.) Wilson at ¶ 12. When engaged in

a review of a manifest weight challenge, a “ ‘court, reviewing the entire record, weighs the

evidence and all reasonable inferences, considers the credibility of witnesses and

determines whether in resolving conflicts in the evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered. The discretionary power to grant a new trial should be exercised

only in the exceptional case in which the evidence weighs heavily against the

conviction.’ ” Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172, 175, 485

N.E.2d 717 (1st Dist.1983).

       {¶ 24} “Although sufficiency and manifest weight are different legal concepts,

manifest weight may subsume sufficiency in conducting the analysis; that is, a finding that

a conviction is supported by the manifest weight of the evidence necessarily includes a

finding of sufficiency.” (Citations omitted.) State v. McCrary, 10th Dist. Franklin No. 10AP-

881, 2011-Ohio-3161, ¶ 11. Accord State v. Winbush, 2017-Ohio-696, 85 N.E.3d 501

(2d Dist.), ¶ 58; State v. Putman-Albright, 2d Dist. Montgomery Nos. 26679, 2016-Ohio-

319, ¶ 19. As a result, “a determination that a conviction is supported by the weight of

the evidence will also be dispositive of the issue of sufficiency.” (Citations omitted.) State

v. Braxton, 10th Dist. Franklin No. 04AP-725, 2005-Ohio-2198, ¶ 15.

       {¶ 25} Importantly, “[b]ecause the factfinder * * * has the opportunity to see and

hear the witnesses, the cautious exercise of the discretionary power of a court of appeals

to find that a judgment is against the manifest weight of the evidence requires that

substantial deference be extended to the factfinder's determinations of credibility. The

decision whether, and to what extent, to credit the testimony of particular witnesses is
                                                                                        -10-


within the peculiar competence of the factfinder, who has seen and heard the witness.”

State v. Lawson, 2d Dist. Montgomery No. 16288, 1997 WL 476684, *4 (Aug. 22, 1997).

      {¶ 26} We first turn to the issue of sufficiency. The testimony provided by Hughes

and M.H., if believed, established that Hughes, M.H., and Watson drove to Farcas’s

residence in order to purchase marijuana after failing to make the transaction at the park.

Both M.H. and Hughes testified that they parked a few houses past Farcas’s residence

and that Watson left Hughes and M.H. in the car while he walked up the hill to the home.

Hughes and M.H. both testified that Watson was wearing a hoodie at the time and that

they heard a gunshot after Watson walked up to the house. Additionally, they both

testified that Watson returned to the car with a bag of marijuana and admitted to killing

the seller. M.H. testified that Watson also had an iPhone, which he immediately turned

off. The evidence in the record established that Farcas’s iPhone was turned off at 3:16

a.m. Hughes also testified that Watson was holding a revolver when he returned to the

car, and both testified that Watson’s hoodie was pulled up when he returned to the car.

      {¶ 27} Ballweg testified that, when Farcas picked him up at work, Farcas told

Ballweg he had to hurry home in order to meet a girl to whom he was selling marijuana.

Ballweg and M.H. both testified that the transaction was set up over a social media app

called “Snapchat.” Ballweg testified that a loud white car drove by Farcas’s open garage

just prior to the man wearing a red hoodie entering the garage. This corresponded with

Hughes’s testimony that the brakes on his white vehicle were loud and could be heard

from a distance. Ballweg testified that the shooter entered the garage with a dirty gray

revolver, immediately demanded that Farcas give him the marijuana, and then demanded

Farcas’s iPhone. Ballweg observed the shooter kill Farcas and then return to the white
                                                                                          -11-


car.

       {¶ 28} Whitner also testified that Watson had a rusty silver revolver and told her

he had killed a white boy during a marijuana transaction. She also testified that Watson

had marijuana, which they later smoked.

       {¶ 29} Further, as noted by the State, the “bullet that killed Farcas was consistent

with a .38 caliber bullet which is typically fired by a revolver and was consistent with

having been fired from a revolver. Likewise, no casings were found on scene which

would further indicate that Watson used a revolver to shoot Farcas.”

       {¶ 30} This evidence, although circumstantial as to Watson’s identity, was

sufficient to establish that Watson shot and killed Farcas. In Ohio, it is well-established

that “a defendant may be convicted solely on the basis of circumstantial evidence.” State

v. Nicely, 39 Ohio St.3d 147, 151, 529 N.E.2d 1236 (1988). “Circumstantial evidence is

defined as ‘[t]estimony not based on actual personal knowledge or observation of the

facts in controversy, but of other facts from which deductions are drawn, showing

indirectly the facts sought to be proved. * * *’ ” Id., at 150, quoting Black's Law Dictionary

221 (5 Ed. 1979).

       {¶ 31} We next turn to the claim that Hughes, M.H., and Whitner lacked credibility.

In support, Watson first notes that Hughes and M.H. were romantically involved and thus

had a reason to protect each other. He further claims that their testimony was rendered

incredible because there were discrepancies between their respective versions of events.

For example, Watson notes that Hughes testified that he (Watson) returned to the car

after the shooting and stated he had “popped” someone, while M.H. testified that he

(Watson) returned to the car and “he basically said, he was like, I blasted him. He said
                                                                                           -12-


he shot him. He told me he shot him in the head.” Tr. p. 521. Watson further notes

that neither Hughes nor M.H. called the police after the shooting, and they only spoke

with the police after the police contacted them. Additionally, during their initial interviews,

both denied involvement in the incident.

       {¶ 32} All of the issues cited above were pointed out to the jury during the course

of the trial; thus, we may presume the jury accounted for these matters as part of its

evaluation of the credibility of the State’s witnesses.           State v. Lynch, 2d Dist.

Montgomery No. 27620, 2018-Ohio-1424, ¶ 17, citing State v. Spraggins, 8th Dist.

Cuyahoga No. 85686, 2005-Ohio-5977, ¶ 13-14. Further, Hughes and M.H. testified that

their relationship ended almost immediately after the shooting, and they had not been

romantically involved with each other for the nearly two-year period between the event

and the trial. Thus, any claim that their romantic involvement affected their testimony

could have reasonably been ignored by the jury. Also, the mere fact that two witnesses

recalled different statements made by Watson during the course of the car ride following

the shooting did not, in itself, render their testimony incredible. Indeed, one could infer

that Watson described the shooting in different words throughout the course of the ride.

Additionally, we cannot say that the fact that neither Hughes nor M.H. reported the crime

and that they both initially denied involvement when questioned by the police rendered

them unbelievable. Hughes testified he was afraid to report the incident because he

feared retaliation, and M.H. testified she was afraid she would be in trouble if she admitted

her involvement.

       {¶ 33} Watson next claims the testimony provided by Whitner and M.H. was

inherently incredible because they both had reached plea agreements with the State
                                                                                           -13-


requiring them to testify against him.           Again, the jury was made aware of the plea

agreements, both of which were admitted into evidence. The jury was also aware that

the agreements were reached well after M.H. and Whitner had been interviewed by the

police.2

           {¶ 34} We cannot conclude that the jury clearly lost its way in choosing to believe

the testimony of Hughes, M.H., and Whitner, as a trier of fact is free to believe all, some,

or none of the testimony of each witness appearing before it. Iler v. Wright, 8th Dist.

Cuyahoga No. 80555, 2002-Ohio-4279, ¶ 25.                Furthermore, there is nothing in this

record that would cause us to conclude that M.H. or Whitner was improperly induced to

testify.

           {¶ 35} After reviewing the record before us, we conclude the State produced

evidence sufficient to sustain the convictions and that the convictions were otherwise not

against the manifest weight of the evidence. Accordingly, Watson’s assignments of error

are overruled.



                                          III.      Conclusion

           {¶ 36} Both of Watson’s assignments of error being overruled, the judgment of

the trial court is affirmed.



                                         .............


2
  Watson asserts that the State agreed to permit M.H.’s case to remain in juvenile court,
rather than pursuing a transfer to adult court, in exchange for her testimony against
Watson. However, the record demonstrates that the juvenile court, against the wishes
of the State, decided to retain jurisdiction over the case, and, a plea agreement was
reached thereafter.
                                     -14-




WELBAUM, J. and EPLEY, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Heather N. Ketter
Jeffrey T. Gramza
Hon. Richard Skelton